1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10
11   ROBERT MITCHELL,                                Case No.: 1:18-cv-00146 LJO JLT
12                 Plaintiff,                        ORDER GRANTING IN PART THE
13          v.                                       STIPULATION TO AMEND THE CASE
                                                     SCHEDULE
14   RONNIE JEFFRIES, et al.,                        (Doc. 29)
15                 Defendants.
16
17          The parties have stipulated to amend the case schedule by two months due the unavailability
18   of a key witness for deposition caused by the witness’ medical leave. (Doc. 29) Thus, the Court
19   ORDERS the case schedule to be amended as follows:
20          1.     All non-expert discovery SHALL be completed no later than April 26, 2019;
21          2.     Experts SHALL be disclosed no later than May 10, 2019 and any rebuttal experts
22   disclosed by May 31, 2019. All expert discovery SHALL be completed no later than June 21, 2019;
23          3.     Non-dispositive motions SHALL be filed no later than July 1, 2019 and heard no later
24   than July 29, 2019.
25          No other modifications to the case schedule are authorized.
26
27   IT IS SO ORDERED.
28
        Dated:    January 7, 2019                            /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
